Exhibit 10.1

LUNA INNOVATION INCORPORATED

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is hereby
entered into by and between Luna Innovations Incorporated, a Delaware
corporation (the “Company”), and Scott A. Graeff (“Executive”), effective as of
January 1, 2007 (the “Effective Date”).

1. Duties and Scope of Employment.

(a) Positions and Duties. During the Employment Term (as defined herein),
Executive will serve as the Company’s Chief Commercialization Officer. Executive
will render such business and professional services in the performance of his or
her duties, consistent with Executive’s position within the Company, as shall
reasonably be assigned to him or her by the Company’s Chief Executive Officer
(“CEO”).

(b) Reporting. Executive shall report directly to the CEO.

(c) Obligations. During the Employment Term, and excluding periods of vacation
and sick leave to which Executive is entitled, Executive shall devote all
business time and attention to the affairs of the Company necessary to discharge
the responsibilities assigned hereunder, and shall use commercially reasonable
efforts to perform faithfully and efficiently such responsibilities.
Notwithstanding anything herein to the contrary, Executive may provide services
as a volunteer, member, director or officer of charitable, educational or civic
organizations or industry trade associations or groups, and may serve as
trustee, director or advisor to any family companies or trusts, provided that
such service does not materially interfere with the performance of Executive’s
duties to the Company as required under this Agreement.

2. Term. The period of Executive’s employment under this Agreement is referred
to herein as the “Employment Term.” Unless Executive’s employment hereunder is
terminated earlier pursuant to the terms of this Agreement, the term of this
Agreement shall begin on the date hereof and shall continue until the third
anniversary of the Effective Date.

3. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated by either party at
any time, effective immediately, upon written notice to the other party, with or
without cause. However, as described in this Agreement, Executive may be
entitled to severance benefits depending upon the circumstances of his or her
termination of employment. Executive understands and agrees that neither his or
her job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of his or her employment
with the Company.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive as
compensation for his or her services a base salary at the annualized rate of not
less than $185,000,



--------------------------------------------------------------------------------

as adjusted from time to time as provided herein (the “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to standard federal, state and local withholding.
Executive’s performance will be reviewed at least annually to determine if an
increase in compensation is appropriate, which increase shall be in the sole
discretion of the Company.

(b) Bonus. As additional compensation for services hereunder, Executive shall be
eligible for an annual discretionary cash bonus to be determined by the
Company’s Board of Directors (the “Board”) or Compensation Committee thereof and
contingent upon the Company’s and/or Executive’s achievement of objectives set
by the Company from time to time. Executive shall also be eligible to receive
equity bonuses at such times and in such amounts as determined by the Board. All
bonuses shall be in the discretion of the Board.

5. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
as such plans and terms may exist from time to time, including, without
limitation, group health insurance, 401(k), and equity incentive plans. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

7. Severance in Connection with a Change In Control. If Executive’s employment
relationship with the Company is terminated within twelve months following a
Change in Control, Executive may be entitled to payment of severance in
accordance with this Section 7.

(a) Termination Without Cause; Termination for Good Reason. In the event
(i) Executive terminates his or her employment with the Company for Good Reason
(as defined herein) or (ii) Executive is terminated by the Company without Cause
(as defined herein), Executive shall be entitled to receive the following
severance benefits if Executive executes a general release with language
acceptable to the Company on or before the effective date of termination, the
standard form of which is attached hereto as Exhibit A (the “Release
Agreement”):

(i) Base Salary; Accrued Vacation. Executive shall receive severance pay in an
amount equal to twelve (12) months of the Base Salary (at the rate in effect
immediately before the date of termination) paid in accordance with the
Company’s normal payroll practices and subject to the usual required
withholding, plus an amount equal to all accrued and unpaid vacation or
paid-time off outstanding on Executive’s termination date. To the extent that
all sums due pursuant to this Section 7(a)(i) have not been paid by the 15th day
of third month of the calendar year following the calendar year of termination
during which the date of termination occurs, the remaining amount due will be
paid on that date.

 

2



--------------------------------------------------------------------------------

(ii) Acceleration of Vesting. Executive shall immediately receive twelve
(12) months of additional vesting of any unvested stock options and a cash
payment equal to the value of any unvested 401(k) Company match amount.

(iii) COBRA Benefits. The Company shall pay the group health continuation
coverage premiums for Executive and Executive’s covered dependents under Title X
of the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) for
a period of not less than twelve (12) months from the date of Executive’s
termination of employment to the extent Executive is eligible for and elects
such continuation coverage under COBRA. Notwithstanding the above, the Company
shall only be responsible for the premiums for the same type of coverage in
which Executive participated at the time of his or her termination.

(iv) Notwithstanding any of the foregoing to the contrary, Executive shall not
receive the severance pay or health care insurance reimbursement referenced
above unless and until the Release Agreement becomes effective and can no longer
be revoked under its terms.

8. Severance Not in Connection with a Change In Control. If Executive’s
employment relationship with the Company is terminated and Executive is not
entitled to payment of severance in accordance with Section 7, the provisions of
this Section 8 will apply.

(a) Termination Without Cause; Termination for Good Reason. In the event
(i) Executive terminates his or her employment with the Company for Good Reason
(as defined herein) or (ii) Executive is terminated by the Company without Cause
(as defined herein), Executive shall be entitled to receive the following
severance benefits if Executive executes a general release with language
acceptable to the Company on or before the effective date of termination, the
standard form of which is attached hereto as Exhibit A:

(i) Base Salary; Accrued Vacation. Executive shall receive severance pay in an
amount equal to nine (9) months of the Base Salary (at the rate in effect
immediately before the date of termination) paid in accordance with the
Company’s normal payroll practices and subject to the usual required
withholding, plus an amount equal to all accrued and unpaid vacation or
paid-time off outstanding on Executive’s termination date. To the extent that
all sums due pursuant to this Section 8(a)(i) have not been paid by the 15th day
of third month of the calendar year following the calendar year of termination
during which the date of termination occurs, the remaining amount due will be
paid on that date.

(ii) Acceleration of Vesting. Executive shall immediately receive twelve
(12) months of additional vesting of any unvested stock options and a cash
payment equal to the value of any unvested 401(k) Company match amount.

(iii) COBRA Benefits. The Company shall pay the group health continuation
coverage premiums for Executive and Executive’s covered dependents under Title X
of the Consolidated Budget Reconciliation Act of 1985, as amended, for a period
of not less than nine (9) months from the date of Executive’s termination of
employment to the extent Executive is eligible for and elects such continuation
coverage under COBRA. Notwithstanding the above, the Company shall only be
responsible for the premiums for the same type of coverage in which Executive
participated at the time of his or her termination.

 

3



--------------------------------------------------------------------------------

(iv) Notwithstanding any of the foregoing to the contrary, Executive shall not
receive the severance pay or health care insurance reimbursement referenced
above unless and until the Release Agreement becomes effective and can no longer
be revoked under its terms.

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company is terminated voluntarily by Executive without Good Reason or
Executive is terminated for Cause by the Company, he or she will not receive
severance pay or any other similar compensation.

(c) Dissolution, Liquidation or Insolvency of the Company. Notwithstanding the
above, in the event Executive’s employment is terminated by the Company in
connection with or as a result of the liquidation, dissolution, insolvency or
other winding up of the affairs of the Company without the establishment of a
successor entity to the Company, the Company shall have no obligation to provide
severance or further financial consideration to Executive except for any
reasonable expense reimbursements or base salary that Executive has accrued and
earned at the time of such termination.

(d) Death or Disability. Executive’s employment and this Agreement shall
automatically terminate, and Executive will receive the severance pay,
acceleration of vesting, benefits and other compensation set forth in
Section 8(a) above (i) upon Executive’s death or (ii) in the event of any
illness, disability or other incapacity as a result of which Executive is
rendered unable regularly to perform his or her duties hereunder for a period in
excess of ninety (90) consecutive days or more than one hundred eighty
(180) days in any consecutive twelve (12) month period, unless otherwise
prohibited by any applicable federal, state, or local law or ordinance. The
determination regarding whether Executive is unable regularly to perform his or
her duties under clause (ii) above shall be made by the Board in good faith.
Executive’s inability to be physically present on the Company’s premises shall
not constitute a presumption that Executive is unable to perform such duties. If
Executive is entitled to long-term disability insurance benefits under a
long-term disability insurance plan for which the Company paid the insurance
premiums, any amounts due pursuant to this Section 8(d) shall be reduced by the
maximum amount of such benefits.

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as follows:

(i) an act of embezzlement, theft, or fraud with respect to the Company or any
of its affiliates;

(ii) Executive’s conviction of, or plea of nolo contendere to, a felony or any
other crime involving moral turpitude (excluding traffic offenses);

(iii) Executive’s (A) repeated gross negligence or willful misconduct in the
performance of his or her employment duties and responsibilities to the Company
(other than as a result of a disability) or (B) refusal to comply with the
directives of the Board, provided that such

 

4



--------------------------------------------------------------------------------

gross negligence, willful misconduct or refusal to comply with the directives of
the Board shall only constitute Cause after Executive has received a written
notice from the Company or the Board which specifically sets forth the factual
basis for the Company’s belief that Executive’s actions or inactions constitute
Cause and Executive has been provided with a reasonable opportunity of not less
than thirty (30) days to cure, to the reasonable satisfaction of the Board, any
alleged gross negligence, willful misconduct or refusal to comply with the
directives of the Board; or

(iv) Executive’s material breach of this Agreement or the Confidentiality
Agreement (defined below).

(b) Change in Control. For purposes of this Agreement, “Change in Control” is
defined as follows:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(c) Good Reason. For purposes of this Agreement, Executive’s voluntary
termination for “Good Reason” shall mean Executive’s voluntary resignation
within thirty (30) days after the occurrence of any of the following without the
express written consent of Executive:

(i) a reduction in Executive’s annualized Base Salary that is not part of a
general reduction of salary or other concessionary arrangement affecting all
employees of the Company or affecting all senior executive officers of the
Company;

(ii) a requirement by the Company or the Board that Executive be relocated to a
Company office more than fifty (50) miles from Roanoke, Virginia; or

 

5



--------------------------------------------------------------------------------

(iii) any material breach by the Company of any of its obligations hereunder
which have not been cured within (30) days of the Board having received written
notice of such breach (which notice shall be in writing and shall specifically
describe the Company’s alleged material breach and state that failure to correct
such breach will result in Executive’s resignation for Good Reason under this
Agreement).

10. Confidential Information/Non-Compete. Executive has entered into and agrees
to abide by the form of confidential information, non-competition and invention
assignment agreement attached hereto as Exhibit B (the “Confidentiality
Agreement”). To the extent the terms of this Agreement are inconsistent with the
terms of the Confidentiality Agreement, the terms of this Agreement shall
control. The terms and conditions of the Confidentiality Agreement are
incorporated herein by reference.

11. Excise Tax Adjustment. Notwithstanding any of the foregoing to the contrary,
in the event that the severance and other benefits provided for in this
Agreement or otherwise payable to the Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Executive’s
severance benefits under this Agreement shall be payable either (A) in full, or
(B) as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by the Executive on an after-tax basis, of the greatest amount of
severance benefits under this Agreement, notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 11.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes and shall assume in writing and be bound by all of the Company’s
obligations under this Agreement. For this purpose, “successor” means any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

6



--------------------------------------------------------------------------------

13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

 

Luna Innovations Incorporated 1703 South Jefferson Street, SW, Suite 400
Roanoke, Virginia 24016 Attn: General Counsel With copy to (which shall not
constitute notice): Wilson Sonsini Goodrich & Rosati, PC 11921 Freedom Drive,
Suite 600 Reston, Virginia 20190 Attn: Trevor Chaplick, Esq.

If to Executive:

At the last residential address known by the Company.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with Executive’s employment with the Company, Executive
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, arising from or relating to the enforcement, breach, performance,
or interpretation of this Agreement, Executive’s employment, or the termination
of Executive’s employment, shall be resolved, to the fullest extent permitted by
law, by final, binding and confidential arbitration in Roanoke County, Virginia,
conducted by the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or
its successor, under the then applicable rules of JAMS. Executive and the
Company acknowledge that by agreeing to this arbitration procedure, each party
waives the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. Nothing in this Agreement is intended to prevent either
the Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute arising under the Confidentiality Agreement by
court action instead of arbitration.

 

7



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement and the Confidentiality Agreement
collectively represent the entire agreement and understanding between the
parties as to the subject matter herein and therein and together supersede all
prior or contemporaneous agreements whether written or oral. No waiver,
alteration, amendment or modification of any of the provisions of this Agreement
or of the Confidentiality Agreement will be binding unless it is in writing and
is signed by duly authorized representatives of the parties hereto.

17. Tax Matters.

(a) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes.

(b) Section 409A Compliance. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Internal Revenue Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date (“Section 409A”). The Company shall take, and Executive shall
cooperate with the Company in taking, all steps reasonably necessary to have
such benefits not be deferred compensation arrangements under Section 409A,
including adopting such amendments to this Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
are reasonably necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, provided that (i) the Company will
not be required to take any such steps that impose any material additional costs
on the Company and shall not take any such steps that impose any material
additional costs on Executive (unless Executive otherwise consents thereto) and
(ii) the Company will not be liable for the failure to take any such steps or
for the imposition of any tax or penalty pursuant to Section 409A.

18. Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the Commonwealth of Virginia, without regard to its
conflict of laws principles.

19. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his or her private attorney, has
had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

LUNA INNOVATIONS INCORPORATED By:  

/s/ Kent A. Murphy

Name:   Kent A. Murphy, Ph.D. Title:   President and CEO EXECUTIVE By:  

/s/ Scott A. Graeff

Name:   Scott A. Graeff